 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JACKIE FISHER, on behalf of himself                Case No.: 19-CV-857-JM-WVG
     and all others similarly situated,
12
                                       Plaintiff,       ORDER ON JOINT MOTION TO
13                                                      CONTINUE EARLY NEUTRAL
     v.                                                 EVALUATION CONFERENCE AND,
14
                                                        IN THE ALTERNATIVE, SET
     EDDIE BAUER, LLC,
15                                                      TELEPHONIC EARLY NEUTRAL
                                     Defendant.         EVALUATION CONFERENCE
16
17
18
19         On February 28, 2020, this Court issued an order setting an Early Neutral Evaluation
20   Conference (“ENE”) in this matter to April 14, 2020 at 9:00 a.m. (Doc. No. 24.) On March
21   20, 2020, the Court sua sponte issued an order vacating the April 14, 2020 ENE and
22   resetting the ENE and Case Management Conference (“CMC”) to April 28, 2020 at 9:00
23   a.m. (“ENE Order”). (Doc. No. 25.) On April 7, 2020, the Parties filed a Joint Motion to
24   Continue the Early Neutral Evaluation Conference and Case Management Conference
25   (“Joint Motion”) and posed two requests, which are now pending before the Court. (Doc.
26   No. 27.) First, the Parties move the Court to continue the ENE and CMC to “late July or
27   August 2020” to accommodate challenges the Parties have encountered in the face of the
28   COVID-19 pandemic and the Parties’ “plan to attend [private] mediation.” (Id. 3:9-18.)

                                                    1
                                                                               19-CV-857-JM-WVG
 1   Second, and alternatively, the Parties move the Court to hold a telephonic ENE and CMC
 2   on April 28, 2020, should the Court deny the Parties’ continuance request. As explained
 3   below, the Court GRANTS IN PART AND DENIES IN PART the Parties’ Joint Motion.
 4   The April 28, 2020 ENE and CMC shall remain on calendar as previously ordered but shall
 5   be conducted telephonically, rather than in person, amongst all participants and the Court.
 6         Rule 16(b) of the Federal Rules of Civil Procedure requires a movant to establish
 7   good cause upon seeking modification of the scheduling order. Fed. R. Civ. P. 16(b). This
 8   good cause standard is primarily informed by the movant’s diligence in attempting to fully
 9   comply with the deadlines set by the Court. Matrix Motor Co. v. Toyota Jidosha Kabushiki
10   Kaisha, 218 F.R.D. 667, 671 (C.D. Cal. 2003). Failure to make the requisite showing
11   terminates the Court’s inquiry into whether it is appropriate to grant the movant’s requested
12   relief from the operative scheduling order. Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080,
13   1087–88 (9th Cir. 2002).
14         As a threshold matter, the Court is acutely cognizant of the strain that the COVID-
15   19 pandemic has brought upon society-at-large, especially upon litigants, their counsel, and
16   the judiciary. Thus, the Court accepts the Parties’ representations that they, and particularly
17   Defendant, a nationwide retailer, have faced setbacks including travel restrictions,
18   corporate office closures, and operational changes that have stalled settlement discussions
19   and routine discovery. However, the Parties have not made the requisite showing under
20   Rule 16(b) to merit a two-month continuance of the ENE and CMC. Other than having
21   agreed to attend private mediation, which the Court supports, the parties have not provided
22   the Court with a specific date when they are scheduled to do so. The Joint Motion also
23   explains the inconveniences the Parties have encountered during the COVID-19 pandemic
24   but these challenges are not unique to them during this unprecedented pandemic. All
25   parties now in litigation before this Court are having to work through the very same
26   practical and logistical burdens as best they can while simultaneously trying to keep
27   litigation moving forward.
28         Without a firm and near date for private mediation and because we must capture the

                                                    2
                                                                                   19-CV-857-JM-WVG
 1   momentum and march forward as best we can, the Court DENIES IN PART the Parties’
 2   Joint Motion, as it relates to the Parties’ request to continue the ENE and CMC. All dates
 3   as memorialized in the operative scheduling order remain in effect, including the April 28,
 4   2020 ENE and CMC.
 5         At the same time, the Court GRANTS IN PART the Parties’ Joint Motion, as it
 6   relates to the Parties’ request for a telephonic, rather than in-person, ENE and CMC on
 7   April 28, 2020 at 9:00 a.m. Good cause supports the Parties’ request to this end, for the
 8   reasons noted above. Accordingly, the Court ORDERS all participants in the April 28,
 9   2020 ENE, including all parties vested with full and complete settlement authority,
10   adjusters for Defendant, if insured, and counsel, to telephonically appear for the ENE. No
11   personal appearances for the ENE will be allowed.
12         For purposes of the April 28, 2020 ENE, all participants are ORDERED to dial
13   Chambers’ conference phone number no later than 9:00 a.m. on Tuesday, April 28, 2020
14   to make their telephonic appearances. Chambers’ conference phone number is (888) 363-
15   4734; the access code is 9189689. The Parties and their counsel shall initiate their
16   participation in the telephonic ENE by first dialing the conference phone number and then
17   following all instructions as prompted. Should anyone experience technical difficulty in
18   connecting with the Court through the conference phone number, they shall immediately
19   contact this Court’s Chambers via telephone at (619) 557-6384.
20         Finally, counsel is responsible for designating one attorney for each party to serve
21   as the party’s point-of-contact with the Court. No later than Tuesday, April 21, 2020,
22   each attorney acting as the point-of-contact shall lodge his/ her direct telephone number
23   and the names of all individuals who will participate in the ENE on their client’s behalf,
24   ///
25   ///
26   ///
27   ///
28   ///

                                                  3
                                                                                19-CV-857-JM-WVG
 1   including the parties themselves, insurance adjusters, if any, and counsel.
 2         IT IS SO ORDERED.
 3   Dated: April 9, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                                   19-CV-857-JM-WVG
